DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 26, 2022.  Claims 1-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-5, the closest prior art reference, Moriwaki (US 2015/0346535 A1), fails to disclose all of the limitations of claim 1, including the combination of limitations, “a first wiring overlapping with the seal material; and a second wiring overlapping with the seal material, wherein the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with a channel region of a first semiconductor layer of the first transistor and a gate electrode of the first transistor in plan view, the second wiring is disposed between the seal material and the second transistor such that the second wiring overlaps with a channel region of the second transistor in plan view, the first wiring and the second wiring are arranged with an interval, and the first wiring is electrically connected to the second transistor.”
In regard to independent claim 6 and dependent claims 7-10, the closest prior art reference, Moriwaki (US 2015/0346535 A1), fails to disclose all of the imitations of claim 6, including the combination of limitations, “a first wiring overlapping with the seal material; and a second wiring overlapping with the seal material, wherein the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with a central part of a channel region of the first transistor in a channel length direction of the channel region of the first transistor in plan view, the second wiring is disposed between the seal material and the second transistor such that the second wiring overlaps with a central part of a channel region of the second transistor in a channel length direction of the channel region of the second transistor in plan view, the first wiring and the second wiring are arranged with an interval, and the first wiring is electrically connected to the second transistor.”
In regard to independent claim 11 and dependent claims 12-15, the closest prior art reference, Moriwaki (US 2015/0346535 A1), fails to disclose all of the limitations of claim 11, including the combination of limitations, “a first wiring overlapping with the seal material; and a second wiring overlapping with the seal material, wherein the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with a channel region of a first semiconductor layer of the first transistor and a gate electrode of the first transistor in plan view, the second wiring is disposed between the seal material and the second transistor such that the second wiring overlaps with a channel region of the second transistor in plan view, and the first wiring and the second wiring are arranged with an interval in a first direction, the interval is not less than a width of the first wiring in the first direction.”
In regard to independent claim 16 and dependent claims 17-20, the closest prior art reference, Moriwaki (US 2015/0346535 A1), fails to disclose all of the limitations of claim 16, including the combination of limitations, “a first wiring overlapping with the seal material; and a second wiring overlapping with the seal material, wherein the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with a central part of a channel region of the first transistor in a channel length direction of the channel region of the first transistor in plan view, the second wiring is disposed between the seal material and the second transistor such that the second wiring overlaps with a central part of a channel region of the -5-Application No. 17/243,920 second transistor in a channel length direction of the channel region of the second transistor in plan view, and the first wiring and the second wiring are arranged with an interval in a first direction, the interval is not less than a width of the first wiring in the first direction.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871